DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

New Claim Objections
Applicant’s claim amendments have necessitated the following new grounds of objection.
Claims 16-20 and 22 objected to because of the following informalities: the claims recite “The composition of claim 1” in the preamble. The Examiner suggests amended to read “The pharmaceutical composition of claim 1” to be consistent with the previous claims that they depend from.  
Appropriate correction is required.

New Claim Rejections - 35 USC § 112(b)
Applicant’s claim amendments have necessitated the following new grounds of rejection.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 22 is a relative term, which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al. (WO 2008/136034) in view of Wilson (US 2016/101178).
Examiner’s note: the reference number for Sher et al. has been corrected above as Applicants acknowledged in the Remarks filed on 1/18/22.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
 Sher et al. teaches a composition comprising nebivolol for the treatment of glaucoma, wherein the composition is topically administered (to the eye) (limitation of instant claims 1 and 10-11). See claims 1-20. The composition is an emulsion, which comprises a liquid carrier, such as, soybean oil, liquid paraffin and glycerol. See table 1. The concentration of nebivolol (0.01-1.5%; overlaps the ranges recited in instant claims 5-6 and 13-14) is taught in claims 6 and 9. Sher et al. teach that the nebivolol hydrochloride form is the most used for pharmaceutical preparations (limitation of instant claims 1 and 7; [0024]). Sher et al. teach that β-blockers are generally administered twice per day, although some particular formulations can allow only one administration per day, while maintaining their pharmacological effect (limitation of instant claims 11 and 18; [0014]). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Sher et al., differ from the claimed invention in the presence of semifluorinated alkane. Wilson teaches an ophthalmic composition for the treatment of conditions, such as, glaucoma. See Para [0002], [0003] and claim 3. The use of semifluorinated alkane (e.g., F4H5 and F6H8) is taught in Para [0030]-[0034]. Wilson in Para [0038] teaches that semifluorinated alkane are better carriers compared to oily carriers, as they do not lead to blurred vision.
	Sher et al. do not specifically teach wherein the composition is contained in a container, as required by instant claim 15, However, kits comprising containers for 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Sher et al. and Wilson are each directed to compositions being administered to patients to treat glaucoma.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to substitute the carrier of Sher et al. with the carrier taught by Wilson (semifluorinated alkane), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Wilson teaches that such carriers in the ophthalmic formulation used to treat glaucoma are advantageous over oily carriers (e.g., oil in water emulsions) as they do not lead to blurred vision. The determination of the particle size and the dose volume and amount is considered to be within the skill of the artisan in the absence of evidence to the contrary (claims 4, 8, 12-13 and 21). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate the abovementioned composition into a container to achieve the predictable result of obtaining a product that contains the pharmaceutical composition in a manner that increases shelf life.
	With regards to claims 16-17, 19-20 and 22, when the emulsion carrier of Sher et al. is replaced with the semifluorinated alkane carrier of Wilson, the composition is essentially free of water, preservative-free, microbiologically stable, surfactant free and consists essentially of nebivolol hydrochloride and F4H5 or F6H8 (Wilson: [0025] and [0046]).
prima facie obvious before the effective filing date of the claimed invention.


Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the skilled person relying on Sher in view of Wilson would necessarily arrive at either a solution of nebivolol in a semiflourinated alkane or an emulsion of nebivolol in a semifluroinated alkane (Remarks: p. 6, last full ¶). Either way, the skilled artisan would not arrive at a suspension of nebivolol in a semiflurorinated alkane, as presently claimed (Remarks: p. 6).
This is not found persuasive.  In response, and as indicated in the rejection above, based on the teachings of Sher et al. and Wilson, it was found prima facie obvious to substitute the carrier of Sher et al. with the carrier taught by Wilson (semifluorinated alkane) because Wilson teaches that such carriers in ophthalmic formulations used to treat glaucoma are advantageous over oily carriers (e.g., oil in water emulsions taught by Sher et al.) as they do not lead to blurred vision. Once the carriers are substituted, you are left with the two claimed ingredients and therefore, must have the same properties (see MPEP §2112(I)).
	Applicants argue that the Examiner has not pointed to any disclosure in either Sher or Wilson would have suggested to the skilled artisan that nebivolol would even be soluble enough in a semifluorinated alkane (Remarks: p. 7). Further, Applicants argue st ¶).
This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nebivolol being soluble in the semifluorinated alkane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact the instant claims require nebivolol to be suspended in the claimed alkane, not solubilized in the alkane.
Applicants argue that the suspensions of nebivolol in semifluorinated alkanes have been found by the inventors to be unexpectedly stable (directs attention the instant specification, p. 16-17). 
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a)  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP § 716.02(b)-III).  There is no comparable data presented in the specification.
 (b)  The results do not show that the inventive composition provides results that are significantly different than the compared compositions (i.e., no 
The evidence relied * > upon < should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617